Citation Nr: 0907196	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  07-07 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
residuals of fracture, C7, with degenerative changes 
(cervical spine disability).

2.  Entitlement to service connection for a psychiatric 
disability, to include mood disorder and/or depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1974 to July 1977.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Boston, Massachusetts.

In October 2008, a Travel Board hearing was held before the 
undersigned Veterans Law Judge and a transcript of that 
hearing is of record.


The issue of entitlement to service connection for a 
psychiatric disability, to include mood disorder and/or 
depression is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's 
cervical spine disability was manifested by complaints of 
pain, stiffness, and tightness; objectively, the evidence 
shows that the Veteran had forward flexion greater than 15 
degrees, and no ankylosis of the entire cervical spine.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of fracture, C7, with degenerative changes, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5235.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Because the 
Court's decision is premised on the five elements of a 
service connection claim, it is the consensus opinion within 
VA that the analysis employed can be analogously applied to 
any matter that involves any one of the five elements of a 
"service connection" claim, to include an increased rating 
claim.

In the present case, VA issued VCAA notice letters to the 
Veteran dated in February 2006 and September 2008.  The 
letters informed the Veteran of what evidence was required to 
substantiate his claim and of his and VA's respective duties 
for obtaining evidence.  A September 2006 letter to the 
Veteran as well as the September 2008 VCAA letter informed 
the Veteran as to the law pertaining to the assignment of a 
disability rating and effective date as the Court required in 
Dingess/Hartman.

Additionally, during the pendency of this appeal, the Court 
outlined the notice that is necessary in a claim for an 
increased rating.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 
43-44 (2008).  The Court held, in essence, that the Secretary 
must give the claimant (1) notice that, to substantiate a 
claim, the claimant must provide (or ask the Secretary to 
obtain) evidence of a worsening of the condition and its 
impact on employment and daily life; (2) notice of how 
disability ratings are assigned; (3) general notice of any 
diagnostic code criteria for a higher rating that would not 
be satisfied by evidence of a noticeable worsening of 
symptoms and effect on functioning (such as a specific 
measurement or test result); and (4) examples of the types of 
medical and lay evidence a veteran may submit to support an 
increased rating claim.  

While the Veteran did not receive complete notice prior to 
the unfavorable AOJ rating decision as per Pelegrini, a 
September 2008 letter provided essential notice under 
Vazquez-Flores.  The Board notes that the claim was not 
readjudicated after the September 2008 letter.  The September 
2008 letter advised the Veteran to tell VA or submit any 
additional information or evidence within 30 days from the 
date of the letter.  The record does not reflect that the 
Veteran responded to this letter.  Hence, the Board finds 
that he has had ample opportunity to respond/supplement the 
record and is not prejudiced by any technical notice 
deficiency (including in timing) that occurred earlier in the 
process.  Furthermore, to the extent it could be argued that 
there was a timing error, overall, the Veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his increased rating claim.  Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006).  

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of post-
service VA treatment and examination.  Additionally, the 
claims file contains the Veteran's statements in support of 
his claim, to include testimony at a Travel Board hearing.  
The Board has carefully reviewed his statements and testimony 
and concludes that there has been no identification of 
further available evidence not already of record.  At the 
October 2008 Travel Board hearing, the Veteran testified that 
he gets all of his medical care through the VA system.  (See 
Board hearing Transcript "Tr." at 4, 14-15.)  The Board has 
also perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claim.  The Veteran was provided a VA spine 
examination in February 2006.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the claimant in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the claimant.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40 and 4.45, see also DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2008).  The factors involved in evaluating, and rating, 
disabilities of the joints include weakness; fatigability; 
incoordination; restricted or excess movement of the joint, 
or pain on movement.  Id. § 4.45.

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

Historically, a rating decision, dated in December 1977, 
granted service connection for residuals fracture, C-7, with 
degenerative changes and assigned a 10 percent rating, 
effective July 13, 1997.  An April 2001 rating decision 
increased this evaluation to 20 percent, effective September 
13, 2000 (date of receipt of claim for increase).  

In a statement received in November 2005, the Veteran asserts 
that the severity of his service-connected cervical spine 
disability warrants an increased rating.  As the Veteran's 
claim was received by VA in November 2005, the rating period 
on appeal is from November 2004, one year prior to the date 
of receipt of the increased rating claim.  38 C.F.R. § 
3.400(o)(2) (2008).  However, in accordance with 38 C.F.R.  
§§ 4.1 and 4.2 (2008) and Schafrath v. Derwinski, 1 Vet. App. 
589 (1991), the history of the disability is for 
consideration in rating a disability.

The Board notes that effective September 23, 2002, VA revised 
the criteria for diagnosing and evaluating intervertebral 
disc syndrome.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  
Effective September 26, 2003, VA revised the criteria for 
evaluating general diseases and injuries of the spine.  68 
Fed. Reg. 51,454 (Aug. 27, 2003).  As the Veteran's claim for 
increased compensation was received in November 2005, the 
revised criteria for rating the spine, effective September 
26, 2003, will be used to analyze whether the Veteran is 
entitled to a higher rating.

The Veteran's cervical spine disability is currently rated as 
20 percent disabling under Diagnostic Code 5235 for vertebral 
fracture or dislocation.

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 20 percent disability rating is warranted 
for forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the combined 
range of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent disability rating is warranted for forward flexion of 
the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.  A 40 percent 
disability rating is warranted for unfavorable ankylosis of 
the entire cervical spine.  A 100 percent disability rating 
is warranted for unfavorable ankylosis of entire spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5235 for vertebral 
fracture or dislocation of the spine.

Upon VA physical examination in February 2006, it was noted 
that the Veteran had cervical spine range of motion of 
flexion forward to 30 degrees, extension to 15 degrees, 
lateral flexion to the left to 15 degrees, lateral flexion to 
the right to 20 degrees, and rotation was no more than 10 
degrees, bilaterally.  The record also contains several 
reports of VA physical therapy (PT) from December 2004 
through February 2005.  These VA PT reports reveal no less 
than 20 degrees of forward flexion of the Veteran's cervical 
spine.

As noted above, a 30 percent rating is warranted under 
Diagnostic Code 5235 if the evidence demonstrates forward 
flexion of the cervical spine to 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  As the 
clinical evidence reflects that the Veteran had forward 
flexion of the cervical spine to no less than 20 degrees 
during the rating period on appeal, the Board finds that a 
rating in excess of 20 percent is not warranted.  
Additionally, the report of the February 2006 VA examination 
and the VA PT reports do not reflect that the Veteran has 
favorable ankylosis of the entire cervical spine.  

The Board has also considered 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca, the Board finds that a rating in excess of 20 percent 
is not warranted at any point during the rating period on 
appeal.  The Board acknowledges that upon VA examination in 
February 2006 the Veteran reported that his neck had become 
increasingly uncomfortable with diminished range of motion 
over time.  Upon physical examination, the VA examiner noted 
that active motion was performed in a cogwheel-ratchet manner 
with seemingly great concern for fear of increasing pain.  
Also, upon lateral flexion, the Veteran was not able to touch 
his ear to either shoulder.  At the October 2008 Travel Board 
hearing, the Veteran testified that he experiences muscle 
stiffness, some "jolts" of pain, and crackling of his neck 
when turning it.  (See Board Tr. at 9-10.)  The Board also 
acknowledges that the Veteran has tried many treatment 
options to alleviate his neck pain over the years, to include 
medications, TENS machine, steroid injections and Botox 
injections.  See, e.g., January 2006 VA neurology report.  
Despite these complaints, the Board finds that a higher 
rating based on the principles of DeLuca, when considering 
the Veteran's entire disability picture, is not warranted.  
In this regard, the Board notes that the February 2006 VA 
examination report noted that the Veteran has a very muscular 
mesomorphic body build.  A January 2005 VA PT report noted 
that the Veteran did not have pain greater than 4/10 with 
daily activities.  A December 2006 neurology report reflects 
that the Veteran's post-traumatic neck pain was responsive to 
botulinum injections.  Additionally, a January 2007 VA 
neurology report reflects that the Veteran's neck pain, in 
general, was about 4.5/10 with medications, and that he is 
usually satisfied with his pain control.  There was no 
clinical finding of additional impairment due to pain.  
Indeed, the February 2006 VA examiner specifically noted that 
the reported findings for range of motion testing of the 
cervical spine was in accordance with DeLuca mandate.

At this time, the Board calls attention to Note (1) of the 
General Rating Formula for Diseases and Injuries of the 
Spine, which provides that any neurologic manifestations, 
including but not limited to bowel or bladder impairment, of 
the spine disability are to be separately evaluated.  The 
Board acknowledges the Veteran's complaints of pain going to 
his shoulders, to include his testimony at the October 2008 
Board hearing.  However, the Board finds that the clinical 
evidence over the rating period on appeal does not contain 
sufficient objective findings from which to award a 
compensable rating for neurologic symptomatology.  Indeed, 
the report of the February 2006 VA examination does not 
reflect that the Veteran reported any numbness tingling or 
weakness of grasp in either hand.  Upon physical examination 
in February 2006, the VA examiner noted that the Veteran had 
completely normal perception of sensation in both right and 
left hands with no weakness of grasp and no evidence of 
clonus.  A February 2005 VA rehabilitation report reflects 
that upon neurologic examination the Veteran's deep tendon 
reflexes were 2 in the biceps, brachioradialis, and triceps, 
and sensory was positive for C5, C6, C7, C8, and T1.  
Although cervical distraction was noted, there was no 
cervical compression and a brachial plexus test was negative.  
The impression of this February 2005 VA rehabilitation report 
was cervical strain with arthritis, but this report did not 
reflect cervical radiculopathy.  A December 2005 VA neurology 
report reflects that the Veteran denied headaches, visual 
disturbances, weakness or numbness in the arms.  A March 2006 
outpatient treatment report reflects that all muscle groups 
tested were 5/5, bilaterally, and light touch, pinprick, 
vibration sense and temperature were preserved in the upper 
extremities.  

In conclusion, the Board finds that the Veteran's cervical 
spine disability is most nearly approximated by a 20 percent 
evaluation under the general rating formula for diseases and 
injuries of the spine.  Also, for the reasons and bases 
detailed above, the Board finds that the clinical evidence of 
record regarding the increased rating claim on appeal does 
not show distinct time periods exhibiting symptoms warranting 
staged evaluations.  Hart, 21 Vet. App. at 509-10.  
Additionally, the objective competent medical evidence of 
record does not show that a separate rating for neurological 
manifestations is warranted.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  

Extraschedular consideration

Finally, the evidence does not reflect that the disability at 
issue cause marked interference with employment (i.e., beyond 
that already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Initially, the Board notes that a 
comparison between the level of severity and symptomatology 
of the Veteran's service-connected disability at issue with 
the established criteria found in the rating schedule for 
this disability shows that the rating criteria reasonably 
contemplates the Veteran's disability level and 
symptomatology.  The Board acknowledges that the Veteran 
indicated at the February 2006 VA examination that his 
service-connected cervical spine disability has resulted in 
an absence of two weeks from work over the previous 4 months.  
The Board also acknowledges that Veteran's testimony that he 
has lost about 30 days of work over the past 12 months and 
has had to change job duties over the years.  (See October 
2008 Board Tr. at 9, 14.)  However, the record reflects that 
the Veteran is currently employed with the United States 
Postal Service.  (Id. at 7.)  The Board also notes that, 
generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Additionally, the evidence of record does not reflect a 
history of frequent hospitalization for the cervical spine 
disability at issue.  In light of the foregoing, the Board 
finds that referral for the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1) is not warranted.  
See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. 
Brown, 9 Vet. App. 337 (1996).




ORDER

Entitlement to an evaluation in excess of 20 percent for 
residuals of fracture, C7, with degenerative changes, is 
denied.


REMAND

Regarding the issue of entitlement to service connection for 
a psychiatric disability, to include mood disorder and/or 
depression, the Board finds that this issue needs to be 
remanded for the issuance of a statement of the case (SOC) by 
the RO.  A rating decision, dated in March 2008, denied 
service connection for a mood disorder with depression.  The 
Veteran was notified of this decision via a letter dated 
March 10, 2008.  A written statement from the Veteran, 
received in April 2008, can be clearly construed as a notice 
of disagreement with regard to the March 2008 rating 
decision.  See 38 C.F.R. § 20.201 (2008).  

The record does not reflect that a SOC has been issued in 
response to the Veteran's notice of disagreements pursuant to 
38 C.F.R. § 19.26 regarding the service connection issue 
noted above.  In this situation, the United States Court of 
Appeals for Veterans Claims has indicated that the proper 
action is to remand the issue to the RO for appropriate 
action.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999) ("Thus, the next step was for the RO to issue an SOC 
on the denial of the . . . claim, and the Board should have 
remanded that issue to the RO, not referred it there, for 
issuance of that SOC.").  As such, the Board finds that this 
issue should be remanded for the issuance of a SOC by the RO.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his 
representative with a statement of the 
case as to the issue of entitlement to 
service connection for a psychiatric 
disability, to include mood disorder 
and/or depression (as adjudicated in a 
March 2008 rating decision).  As the 
record indicates that the Veteran 
requested a hearing (in a statement, 
received at the Board in January 2009) 
before the "Appeals Board" on this 
service connection issue, the AOJ should 
clarify this request and then take 
appropriate action.  The Veteran should 
be informed that he must file a timely 
and adequate substantive appeal in order 
to perfect an appeal of this issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  Claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A.  
§§ 5109B and 7112 (West Supp. 2008).





______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


